NO. 12-17-00011-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

MURRAY B. BECKER,                                         §    APPEAL FROM THE 136TH
APPELLANT

V.

MARY ANN BECKER,
INDIVIDUALLY AND AS TRUSTEE                               §    JUDICIAL DISTRICT COURT
OF THE TYRONE L. BECKER AND
MARY BECKER REVOCABLE LIVING
TRUST AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE
OF TYRONE L. BECKER,
APPELLEES                                                 §    JEFFERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Murray B. Becker, has filed a motion to dismiss this appeal. In his motion,
Becker states that he does not desire to pursue the appeal. Accordingly, we grant the motion, and
dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered January 11, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 11, 2017


                                         NO. 12-17-00011-CV


                        MURRAY B. BECKER,
                             Appellant
                                V.
  MARY ANN BECKER, INDIVIDUALLY AND AS TRUSTEE OF THE TYRONE L.
 BECKER AND MARY BECKER REVOCABLE LIVING TRUST AND AS PERSONAL
        REPRESENTATIVE OF THE ESTATE OF TYRONE L. BECKER,
                             Appellee


                                Appeal from the 136th District Court
                        of Jefferson County, Texas (Tr.Ct.No. D-198,662)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is the opinion of this court that the motion to
dismiss be granted.
                    It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed and that all costs of this appeal be, and the
same are, adjudged against the party that incurred them; for which execution may issue; and that
this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.